Citation Nr: 0519527	
Decision Date: 07/19/05    Archive Date: 07/22/05

DOCKET NO.  03-13 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the veteran's cause of 
death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and son




ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel 


INTRODUCTION

The veteran had active military service from February 1944 to 
January 1946, February 1947 to August 1947, and December 1950 
to October 1968.  He died in December 1999.  The appellant is 
his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
from a December 2001 decision by the Winston-Salem, North 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied service connection for the 
veteran's cause of death.  A Travel Board hearing was held in 
May 2005 with the undersigned Judge from the Board sitting at 
the RO.


FINDINGS OF FACT

1. All evidence requisite for an equitable disposition of the 
appellant's claim has been obtained and examined, and all due 
process concerns as to the development of her claim have been 
addressed.

2. The immediate cause of the veteran's death in December 
1999 was identified as respiratory arrest due to or as a 
consequence of massive brain damage, due to or as a 
consequence of intracerebral hemorrhage, due to or as a 
consequence of cerebrovascular accident (CVA); hypertension 
was listed as a significant condition contributing to death 
but not resulting in the underlying cause of death.

3. The veteran's cause of death was not present during 
service or manifested to a compensable degree within one year 
subsequent to his separation from service, nor is it shown to 
be related to his service.

4. Prior to the veteran's death, service-connection was in 
effect for lumbosacral strain (variously diagnosed herniated 
nucleus pulposus with compression of nerve roots), rated as 
60 percent disabling, and for simple fracture of the nasal 
bone, simple fracture of the left fifth metacarpal, and 
schizophrenic reaction in remission, each rated as zero 
percent disabling.

5. The veteran's service-connected disabilities did not cause 
or contribute substantially or materially to cause the 
veteran's death.


CONCLUSIONS OF LAW

1.  As residuals of a CVA were not incurred in or aggravated 
by service, and are not presumed to have been incurred during 
service, service connection for the veteran's cause of death 
is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

2.  The veteran's service-connected disabilities were neither 
the principal nor a contributory cause of his death.  38 
U.S.C.A. § 1310 (West 2004); 38 C.F.R. § 3.312 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Service Connection - Veteran's Cause of 
Death

The appellant contends that the veteran's service-connected 
lumbar disability was a contributory cause of his death from 
a CVA.  In addition, the appellant claims that that the 
veteran suffered from hypertension due to the stress and pain 
caused by his service-connected lumbar disability.  After 
reviewing the record, the Board finds that the evidence does 
not support her contentions and her claim for service 
connection for the cause of the veteran's death must fail.

When any veteran dies after December 31, 1956, from a 
service-connected or compensable disability, VA will pay 
dependency and indemnity compensation to such veteran's 
surviving spouse, children, and parents.  See 38 U.S.C.A. 
§ 1310 (West 2002).  In a claim where service connection was 
not established for the fatal disability prior to the death 
of the veteran, the initial inquiry is to determine whether 
the fatal disorder had been incurred in or aggravated by 
service.  The Board must determine whether the fatal disorder 
should have been service-connected.  See 38 C.F.R. § 3.312 
(2004).  

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while in active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  Certain 
disabilities that are manifested subsequent to discharge 
within a specified time period are statutorily presumed to 
have been incurred during service.  38 U.S.C.A. §§ 1101, 
1111, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).  Certain enumerated disabilities manifested to a 
compensable degree within one year following separation from 
service are presumed to have been incurred during service.  
See 38 C.F.R. § 3.309(a) (2004).

In a claim where service connection is established for a 
disability prior to the death of the veteran, the initial 
inquiry is to determine whether the service-connected 
disability was either the principal or contributory cause of 
the veteran's death.  See 38 C.F.R. § 3.312 (2004).  A 
service-connected disability will be considered as the 
contributory cause of death when that the disability 
contributed substantially or materially to death, combined to 
cause death, or aided assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  See 38 C.F.R. § 3.312(c) (2004).  At the 
time of his death, the veteran was service-connected for 
disabilities including lumbosacral strain, rated as 60 
percent disabling as well as simple fracture of the nasal 
bone, simple fracture of the left fifth metacarpal, and 
schizophrenic reaction, each rated as noncompensable (zero 
percent) disabling.

In this case, the veteran died in December 1999.  The 
veteran's death certificate lists the immediate cause of his 
death as respiratory arrest due to or as a consequence of 
massive brain damage, due to or as a consequence of 
intracerebral hemorrhage, due to or as a consequence of 
cerebrovascular accident (CVA). Hypertension was listed as a 
significant condition contributing to death but not resulting 
in the underlying cause of death.

Based on the evidence of record, the veteran's cause of death 
was not incurred in or aggravated by service.  In this case, 
the veteran's service medical records are void of any 
complaint, treatment, or diagnosis of the condition that 
caused his death.  In addition, evidence of record shows that 
the veteran was first diagnosed with residuals of a CVA in 
1999, over 40 years after his retirement from service.  The 
veteran's final VA hospital treatment records dated in 
December 1999 as well as November 1999 VA physician statement 
indicate that he suffered from an acute severe 
cerebrovascular accident and intracerebral bleeding.    

The Board must now determine if any of the veteran's service-
connected disabilities were a contributory cause of his 
death.  As an initial matter, it is neither contended nor 
shown that the service-connected simple fracture of the nasal 
bone, simple fracture of the left fifth metacarpal, and 
schizophrenic reaction in remission were contributory causes 
of the veteran's death.  In this regard, the Board notes 
that, generally, minor service-connected disabilities, 
particularly those of a static nature or not materially 
affecting a vital organ, would not be held to have 
contributed to death primarily due to unrelated disability.  
In the same category there would be included service- 
connected disease or injuries of any evaluation (even though 
evaluated as 100 percent disabling) but of a quiescent or 
static nature involving muscular or skeletal functions and 
not materially affecting other vital body functions.  See 38 
C.F.R. § 3.312(c)(2) (2004).

As noted above, the appellant contends that the veteran's 
service-connected lumbar disability was a contributory cause 
of his death.  She explained at the May 2005 hearing that she 
believed the veteran's death resulted from hypertension 
caused by pain and stress associated with his service-
connected lumbar disability.  The claims folder contains a 
May 2003 VA medical opinion that address the issues of 
whether the veteran's service-connected lumbar disability was 
a contributory cause of his death and whether the veteran 
suffered from hypertension caused by his service-connected 
lumbar disability.  The examiner indicated that he had 
reviewed the veteran's claims file and opined that the 
veteran's lumbar disability did not contribute to his cause 
of death.   In addition, the examiner opined that the 
"veteran's hypertension was not the cause" of the veteran's 
service-connected back disability.  
    
The Board acknowledges the contentions of the appellant and 
her son that the pain and stress caused by the veteran's 
service-connected lumbar disability contributed to his death 
from a cerebrovascular accident.  However, the record does 
not show that the appellant has the medical expertise that 
would render competent her statements as to the relationship 
between the veteran's military service, his service-connected 
disabilities, and his cause of death.  Her opinions alone 
cannot meet the burden imposed by 38 C.F.R. § 3.312 with 
respect to the relationship between events incurred during 
service, the veteran's service-connected disabilities, and 
the etiology of his fatal disability.  See Moray v. Brown, 2 
Vet. App. 211, 214 (1993); see also Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Statements submitted by the appellant 
qualify as competent lay evidence.  Competent lay evidence is 
any evidence not requiring that the proponent to have 
specialized education, training, or experience.  Lay evidence 
is considered competent if it is provided by a person who has 
knowledge of facts or circumstances and who can convey 
matters that can be observed and described by a layperson.  
See 38 C.F.R. § 3.159(a)(2) (2004).  Competent medical 
evidence is evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions.  See 38 C.F.R. § 
3.159(a)(1) (2004).  Competent medical evidence is considered 
more probative than competent lay evidence.

The preponderance of the evidence does not support a 
conclusion that the veteran's service-connected lumbar 
disability was a contributory cause of his death.  In 
addition, there is no competent medical evidence of record, 
which shows that the veteran's death resulted from 
hypertension associated with his service-connected lumbar 
disability.  Moreover, evidence of record does not show that 
the post service manifestation of a CVA with respiratory 
arrest, massive brain damage, and intracerebral hemorrhage 
was any manner related to his period of active service.  The 
Board therefore concludes that the preponderance of the 
evidence is against the appellant's claim for entitlement to 
service connection for the cause of veteran's death.  Since 
the preponderance of the evidence is against this claim, the 
benefit of the doubt doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Consequently, 
the appellant's claim for entitlement to service connection 
for the veteran's cause of death is not warranted on any 
basis.

II. VCAA

A change in the law, on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West 2002).  
Implementing regulations for VCAA have been published.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

A.  The Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (holding that both the statute, 
38 U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  

The CAVC's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  In 
addition, this "fourth element" of the notice requirement 
comes directly from the language of 38 C.F.R. § 3.159(b)(1).  

In this case, the RO sent the appellant VCAA notice letters 
in December 2001 and January 2005.  The Board finds that the 
VCAA notice requirements have been satisfied with respect to 
the appellant's claim for entitlement to service connection 
for the veteran's cause of death.  With regard to requirement 
(1), above, the Board notes that December 2001 and January 
2005 letters informed her of the evidence needed to establish 
entitlement to Dependency and Indemnity Compensation (DIC) 
benefits.  With regard to requirements (2) and (3), the Board 
notes that the RO's letters also notified the appellant of 
her and VA's respective responsibilities for obtaining 
information and evidence under the VCAA.  More specifically, 
the January 2005 letter explained that VA would obtain 
relevant treatment records from any private treatment 
providers or VA medical facilities where the veteran received 
treatment, but that she was responsible for providing any 
necessary releases and enough information about the records 
so that VA could request them from the person or agency that 
had them.  Finally, with respect to requirement (4), the 
Board notes that the appellant has explicitly been asked to 
provide "any evidence in [her] possession that pertains to" 
her claim in the January 2005 letter.  Accordingly, the Board 
is satisfied that the appellant has been adequately informed 
of the need to submit relevant evidence in her possession.

The Board is aware that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the appellant dated in January 2005.  However, at bottom, 
what the VCAA seeks to achieve is to give the appellant 
notice of the elements outlined above.  Once that has been 
done-irrespective of whether it has been done by way of a 
single notice letter, or via more than one communication-the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. § 
20.1102 (2004).

In Pelegrini, the Court also held, in part, that notice 
required by 38 U.S.C. § 5103(a) must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a service-connection claim.  
The Court also clarified that where notice required by 
38 U.S.C. § 5103(a) was provided to a claimant after the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits, the Board was not 
required to automatically remand the claim.  It was 
reiterated that the Board must provide notice consistent with 
the following:  U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004), Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Court further noted that the Board must ensure 
that the appellant is provided with "content-complying 
notice" unless it can make "findings on the completeness of 
the record or on other facts permitting conclusion of lack of 
prejudice from improper notice".  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

The Board notes that the January 2005 letter from the RO was 
sent to the appellant after the RO's December 2001 decision 
that is the basis of the appellant's appeal.  

As discussed above, the content of the notice provided to the 
appellant in the January 2005 letter by the RO fully complied 
with the requirements of U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2004), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  As for the timing of the section 5103(a) 
letter, the Board notes that the VCAA notice letters were 
sent to the veteran well after the RO's December 2001 
decision that is the basis of this appeal.  Nevertheless, the 
Board finds that any defect with respect to the timing of the 
VCAA notice was harmless error.  The appellant has had ample 
information concerning why this claim has not been granted, 
and has had sufficient opportunity to present information, 
evidence, and argument to support her claim.  In addition, in 
this case, after the section 5103(a) notice was provided, the 
appellant had a hearing with the undersigned Judge in May 
2005 and indicated that she did not have any further evidence 
to submit concerning her appeal.  For these reasons, to 
decide the appeal would not be prejudicial the appellant in 
this case.      

The Board finds that the appellant has been provided with 
every opportunity to submit evidence and argument in support 
of her claim, and to respond to the January 2005 letter.               

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

In this case, the January 2005 letter sent by the RO to the 
appellant included notice that the appellant had a full year 
to respond to a VCAA notice.  Under the Veterans Benefits Act 
of 2003, it is now permissible for VA to adjudicate a claim 
before the expiration of the statutory one-year period 
provided for response after VCAA notice.  This provision is 
retroactive to the date of the VCAA, November 9, 2000.  See 
Veterans Benefits Act of 2003, Pub.L. 108-183, § 701, 117 
Stat. 2651 (Dec. 16, 2003) (to be codified at 38 U.S.C. § 
5103(b)). 

The Board finds that VA's duty to notify the claimant of the 
evidence necessary to substantiate her claims has been 
satisfied by the January 2005 letter issued by the RO.  The 
Board concludes that any defect in the notice requirements of 
the VCAA that may exist in this instance would not be 
prejudicial to the appellant. 

B.  The Duty to Assist

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
As noted above, the RO informed her that VA would assist in 
obtaining identified records, but that it was the appellant's 
duty to give enough information to obtain the additional 
records and to make sure the records were received by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board has conducted a complete and thorough review of the 
veteran's claims folder.  The Board finds that the RO advised 
the appellant of the evidence necessary to support her claim 
for entitlement to service connection for the veteran's cause 
of death.  In addition to service medical records, VA has 
obtained VA treatment records identified by the appellant as 
well as a VA medical opinion.  The Board concludes that 
sufficient evidence to decide the claim has been obtained and 
that any defect in the development requirements of the VCAA 
that may exist in this instance would not be prejudicial to 
the appellant.


ORDER

Entitlement to service connection for the veteran's cause of 
death is denied. 



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


